DETAILED ACTION
This action is responsive to the Applicant’s response filed 7/12/22.
As indicated in Applicant’s response, claims 1-4, 7, 9, 11, 13, 17, 19, 21-22 have been amended.  Claims 1-22 are pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12, 21 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel).
	As per claim 1, Sharpe discloses a node, comprising control circuitry configured to|
	obtain a configuration dataset indicative of a setting (e.g. tags, moniker, names of the collections associated with, methods which can be implemented, calibration, resetting, self- testing methods, blocks associated with, list of parameters associated with, service notes for - col. 36 li. 51 to col. 37 li. 8; FMS, FMS1 - Fig. 9; col. 33 li. 48-59; col. 33 li. 17-37; Fig. 4A; configuration information - col. 26 li. 8-24; col. 25 li. 64 to col. 26 li. 4) of one or more operational rules or regulations (guidelines or rules - col. 26 li. 50-58; only if it is coupled to the device - col.24 li. change-making process ... compares actual state ... expected state ... is not equal to the expected state ... permits the operator ... to make additional changes - col. 24, li. 66 to col. 25, li. 45; expected field 213, transient connection can be provided ... the FMS 10 can change a device only it is coupled to the device - col. 23 li. 52 to col. 24 li. 28; operating procedures, requlatory requirements - col. 23 li. 9-18 – Note1: OLE information, or annotation being updated from persisted information stored in table in form of guidelines, rules or regulatoy requirements reads on DB transaction tables containing respective dataset having regulatory setting or rule requirement for control of a transaction associated with management of OLE information for field devices data, e.g. per effect reconciling respective FD parameters with its past, present, latest state or value - Fig 4-4C, Fig. 5 and related text; Fig. 19) of a control of an industrial field device (e.g. col. 7 li. 1-8; col. 24 li. 61-65), 
	obtain a measurement dataset (see database from below) indicative of an event (e.g. event-log ... information, messages which indicate changes ... to the configurations of the devices ... FMS system ... reporting ... past, present or desired future configurations ... records data measured by devices within the process - col. 8 li. 58 to col. 9 li. 4) associated with the industrial field device, 
	write the configuration dataset (see above) and the measurement dataset obtained to a distributed database (FMS database - Fig. 2, 5; col. 27 li. 9-61; col. 29 li. 1-57, col. 29 li. 66 to col. 30, li. 57 – Note2: transaction and configuration database combined into a FMS database for enabling on-line users to manage variables and parameters on state of field devices – col. 3 li. 30-51- so to promote cross-referencing – col. 3 li.61 to col. 4 li. 64 – via use of a integration platform that provides instant view of devices state to hand-held devices from online users while overcoming need for reconciliation typical to data handled from multiple-databases reads on a FMS database being distributed for use by online users and having integration capability for cross-referencing records as well as reconciling their data – see Example 1, pg. 28, Example 2, pg. 30 - equivalent to implementation of multiple databases), and 
	write a cross-reference between the the parameter dataset, the unit dataset with a second table (e.g. FMS, FMS1 - Fig. 9; Param name, database paramter, unit name, RefreshRelation, UnitRelation, Relation-units Fig. 4A; refresh Relation object - col. 59; RelationItems, VT_Dispatch: refresh relation ... itemId matches the argument - col. 60; ParamKind field, ValueMode field, ParamDataType, ParamDataSize, transaction record 202, additional information ... cross- referencing ... second data table -col. 22 line 61 to col. 23 li. 22 ) to the distributed database.
	A) A) Sharpe does not explicitly disclose configuration or setting rules as 
	setting indicative of operational policies.
	Nixon discloses operating control over field devices pertinent to a multi-zones with use of maintained configuration (para 0035) of inter-zone database (para 0014, 0016) or distributed DB having information in form security setting and out-bound services (para 0022) permitting or denying access inter-zone messages to be communicated from controller across zone of services to field devices (Fig. 1) on basis of user identification as part of authorization protocol or security policies (para 0032) governing granting of remote access (access gain per user identification) by different plant areas or remote FD zone (para 0033) to a local zone in which field devices are running, using configuration data associated with a control or maintenance of target field devices is operating (maintenance on one of the field devices, configuration data for the device, process control - para 0035), where raise of a inter-zone alarm includes event cross-reference (para 0040) to external table information to convert the alarm into proper priotized alarm configuration.  Hence, use of preset database per an inter-zone configuration on terms of (Fig.2) maintained security policies associated a maintained configuration governing access or authorization for a outside controller (and/or user) to communicate maintenance, control-type messages directed to FD applications in a zone in which the field devices are locally operating discloses DB configuration established on operational policies
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement setting associated with controlling, maintaining or operating a field device using prestored information or configuration for managing field devices per Sharpe use of database in FMS infrastructure so that setting or rules to be consulted from prestored information in database tables include setting indicative of operational policies - as set forth in Nixon’s policies governing controller access or maintenance messaging directed to field devices; because
	persisted or maintained configuration in form of control policiers such as security rules or access granting settings to be consulted and comply to as part of a configuration DB set forth above for governing communication, and data passing for operating field devices (FD) per effect of a inter-zone DB operational policies would not only enable security and policies governing access to the field devices operating in a given locality to be retrieved and applied for a controller paradigm to prepare a cross-context communication packets or cross-applications message destined for communicated instructions or control information from a controller operating in a different zone to field devices currently residing in another zone, but would also assure data protection and proprietary setting by FD applications destined for serving a given zone, where systematic enforcing of policies regulating as set in a FD configuration DB, would block access of unauthorized or unauthenticated instructions or any form controls originating from an outside zone into the zone.
	B) Nor does Sharpe explicitly disclose control circuitry implementing of refresh and relation-items in terms of circuitry to:
	write a cross-reference between the configuration dataset obtained and the measurement dataset to the distributed database.
	Sharpe discloses inter-related information from referencing one or more tables while processing a transaction record in accordance with operating procedures and regulatory requirements stored with the transaction DB, the inter-relating between tables carried out via transaction- identifying fields set with a transaction record/table that, per a cross-referencing effect, identifies a second table for the additional information to be obtained (col. 23 li. 8-23). Thus, use of cross- reference incorporated/written into a first table as redirecting identification pointing to additional information located at a second table, which is being referenced for verifying or consolidating operating/regulatory setting of the first transaction record, is recognized.
	Use of database management with written structure therein for effecting a cross-reference or linkage between a currently-processed configuration dataset and external dataset is shown in Kunz and Nixon.
	Kunz discloses software configuration coupled to database utility capable of managing a cross-reference files by which configuration of device drivers operating on a given host can be identified by a host adapter so that commands for configurring the devices are retrieved along identifier information from the cross-reference file pursuant to established protocol on the host (col. 4 li. 4-24); hence stored information via use of database utility maintaining a cross- reference structure (maintains a cross-reference data file comprising ... configuration of a remote device - col. 18 li. 30-54) as management support by which configuration of software devices (drivers) can be fetched and adapted for a protocol-compliant deployment in a given environment entails cross-referencing configuration of a device with particular protocol metrics or actual host OS constraints.
	Nixon discloses administrating of users privileges via security policies (para 0032) for authorizing access to assets stored database configuration in terms of security effecting prioritization of an alarm having a cross-reference (para 0040) to another table to fetch conversion format for configuring a alert message; hence maintenance of inter-zone DB configuration with cross-reference structure by which format conversion protocol from an external table can be obtained and adapted for configurinng a priority event message entails that conversion instructions or format obtained from a external dataset can be identified via cross- referencing attached with a first dataset included with a configuration DB, the configuration DB supporting Nixon’s use of entrerprise establishing od security requirements for authorizing read/write requests in form of a message processing by a zone server (para 0022) in accordance a central administrative UI having display management capabilities (para 0042) involving parameters in a (field devices) configuration database (e.g. controllers, field devices – para 0015-0016) in relevance to inter-zone communication of requests (messages) directed from zones to zones (para 00029), the administration using persisted authorization information or security requirements (Fig. 1-2) where server effect of authorizing passage of messages is dictated by securities setting and requirements of the process control system (0033, 0035), where processing a read or write type message can deny access to the requesting user (determined by the security policies - para 0031-0032); hence security policies implementing access to a inter-zone DB configuration with cross-reference structure is recognized
	A Pattern Placement Error (PPE) methodology is shown in Adel wafer processing and prediction approac (para 0068, 0072, para 0107) with use of an analysis database having cross reference capability, in form of (PPE) cross-reference matrix set between parameterized values of existing overlays (Fig. 2) and best expectation of target exposure thereof, the cross-reference matrix configured as overlay to map a measured overly associated with targt from realized positioning instances with best possible exposure tool to consolidate robutness of the overlay and minimize PPE offset or error (para 0108); hence database included cross-reference structure to link actually measured overlay/positioning of a target exposure with thereotical, or expected overlay patterns thereof is recognized.
	Zhou discloses stored process data pertaining to output measurements and state of operations associated with monitored field devices (para 0031), using metadata type to represent each set of process data according to its defined type (para 0024-0025), the metadata type representing process data facilitating engineer’s control or revision (para 0027) based on a visual inter-relationship, the latter facilitated with a cross-reference that maps a changed or modified state of a metadata (Fig. 12) with a corresponding metadata type (para 0041) as well as the associated type of process data. Hence, measurement data linked via a cross-reference integrated with tracking of metadata entails cross-reference integrated with descriptive configuration of a measurement data to identify a type measurement with the actual state of the meta-configuration associated with field devices operations.
	Therefore, based on use of table-included cross-reference to identify additional informaton from another table per Sharpe’s configuration database(DB), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration database in relevance to operational state of field devices or use of collected measurement thereof, so that inter-linking relationship between the configuration dataset (obtained from database by a configuration process/interface) and dataset obtained to a additional DB record is provided with a written cross-reference structure - as set forth in Sharpe, or Kunz and Nixon - included with the first dataset of a DB or configuration record, where the cross-reference can be used to map meta-information or descriptive settings from the first dataset with a process data represented by a second or measurement record - as set forth in the cross- reference between process data and state of FD metadata in Zhou - or to match measured state/overlay of a plant target with actual patterns or best mode of exposure of the target per Adel’s use of database provision of cross-reference matrix; because
	provision of reference structure per effect of attaching a written structure inside a first record or table of a configuration database - as set forth above - so that configuration data retrieved from accessing a first table/record can be augmented or possible consolidated via the attached cross-reference (referring to additional data) would provide dynamic interlinking of additional or supportive information with which a current configuration process, where a configuration process based on the FMS database support in Sharpe, can accomplish administrative management or operational setting for field devices in accordance to prestablished constraints or rules setting, the latter fetched from the database from inter-referencing tables in accordance to need of a configuration process for regulatory settings or security-related policies related to control access and record maintenance operations, e.g. the policies obtained from cross referencing various tables having for immediate effect of reinforcing access authorization on potential attempts by external device to send controls or communicate unauthorized instructions to the devices covered by Sharpe’s configuration database or FMS record containing security policies as set forth in rationale A from above.
	As per claim 2, Sharpe discloses node of claim 1, wherein the control circuitry is further configured to 
	monitor the setting (timeKey 205 - Fig. 6, 10, 19; message 316, read OLE object - Fig. 14-15, 18; Param name, database parameter, unit name, RefreshRelation, UnitRelation, Relation- units - Fig. 4A; refresh Relation object - col. 59; RelationItems, VT_Dispatch: refresh relation ... ttemId matches the argument - col. 60; ParamKind field, ValueMode field, ParamDataType, ParamDataSize, transaction record 202, additional information ... cross-referencing ... second data table -col. 22 line 61 to col. 23 li. 22) of the one or more operational policies (refer to cross-reference setting per rationale B)  for changes (whose value is changed, new value stored ... ParamData field 211 - col. 23 li. 24-58; unexpected change 228, expected change 230, same change as 256 - Fig. 7), and trigger obtaining of the configuration dataset based on the setting (e.g. transaction record 252 - Fig. 9; whose value is changed, new value stored ... ParamData field 211 - col. 23 li. 24-58; refer to claim 1 for pre-established cross-referencing addressed with rationale B from above; record representing the change ... was reconciled - col. 29 li. 47-65; send change ... to root object 348, indicate ...change made 354 - Fig. 16; replace ... change with TR 260 - Fig. 9).
	As per claim 7, Sharpe discloses (node of claim 1), wherein the one or more operational policies include one or more of: 
	an active mode of operation of the industrial field device (mode parameter of the device - col. 12 li. 57 to col. 13 li. 6)   selected from a plurality of candidate modes of operation; 
	operational threshold constraints of the operation of the industrial field device; 
	a human-machine-interaction of the industrial field device (OLE DDL equivalents: Menultem collection object, Method object, PreEdit, PostEdit - col 69 li. 1 to col. 70 li.34); and or 
	human-machine-interaction warning settings (e.g. alarm lists, alarm scanning applications - col. 8 li. 32-58) of the industrial field device.
	As per claim 11, Sharpe discloses a method, comprising: 
	obtaining a configuration dataset (refer to claim 1) indicative of a setting of one or more operational policies (refer to rationale A in claim 1) of a control of an industrial field device (refer to claim 1);
	obtaining a measurement dataset (refer to claim 1) indicative of an event associated with the industrial field device; (refer to claim 1)
	writing the configuration dataset (refer to claim 1) and the measurement dataset (refer to claim 1) to a distributed database (refer to claim 1), and
	writing a cross reference between the configuration dataset and the measurement dataset to the distributed database (the writing deemed obvious per inclusion of a cross-reference structure set forth with rationale B in claim 1).
	As per claim 12, Sharpe discloses (method of claim 11), wherein the method is executed by a node including control circuity to implement the method (refer to node of claim 1.
	As per claim 21, Sharpe discloses a non-transitory computer readable storage medium (memory - col. 7 li. 8-63) storing program code| that is loadable (see memory) and executable by a processor, which wherein when executed by the processor, the program code configures the processor to execute the method of claim 11 (refer to claim 11 from above)
Claims 3-6, 13-17, 22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel), further in view of Kapoor et al, USPubN: 2015/0163247 (herein Kapoor) 
	As per claim 3, Sharpe discloses a node, comprising: control circuitry configured to
	read, from a distributed database (refer to claim 1), a configuration dataset indicative of a setting of one or more operational policies (refer to rationale A in claim 1) of a control of an industrial field device (refer to claim 1), a measurement dataset indicative of an event (refer to claim 1) associated with the industrial field device (refer to claim 1), and
	a cross-reference between the configuration dataset and the measurement dataset (refer to rationale B in claim 1); and 
	perform an analysis of the measurement dataset depending on the configuration dataset (refer to analysis and utilization of retrieved information being cross-referenced by a configuration dataset - per rationale B; Fig .7; database … for storing … transactions related to … field devices in the order the transactions were made … adjustable device configuration parameter is set … corresponding time indication … the particular value and … time indication are stored … in response to a change in the particular adjustable device configuration parameter – claim 1, col.72), 
	modify activation of a function (apply change to device 224 – Fig. 7; a change Parameter Object value … change of a parameter or root value of the OLE parameter object … new value is then changed in the OLE object … cause … change in a smart device or in the database - col. 33, li. 50 to col. 34, li. 65; col. 37, li. 39-63) of operation of the industrial field device (timeline controls – col. 33 li. 3-15, 31-35; change in the particular adjustable device configuration parameter – cliam 1, col. 72; Fig. 20-23) based on database settings and analysis thereof (changes were made to the system and for which transaction records are stored in transaction database … timeline controls associated with displays 420, 422 can change between past, present and future setting – col. li. 39-52).
	C) Sharpe does not explicitly disclose circuitry configured to
	modify activation of a industrial device operational function based on one or more operational policies and the analysis.
	Sharpe discloses a Field Management Solutions for effecting control process over HART devices (col.6, li. 56-67) via an intergration tool for user add-on and change to paramter values (col. 8 li. 12-51), the view presenting OLE objects (Fig. 4A-4C) via a digital control interface (col .9, li. 5-22) enabling developers with editing, setting of stored assets, where changing of stored objects or persisting changes thereto operate with regulations and rules integrated with administrating of database (refer to rules and regulations in claim 1; OLE object, RefreshRelation Object – col. 70; changes were made to the system and for which transaction records are stored in transaction database … timeline controls associated with displays 420, 422 can change between past, present and future setting – col. li. 39-52), the editing of parameter setting using FMS analysis to authorize (col. 23 li. 26-58; permit operator to make additional changes … record them 203, apply change to device 224 – Fig. 7) or or disallow changes; e.g. the FMS configuration used to permit variables or devices state reconciliation in pertinent databases (col. 26 li. 12-37)
	Nixon discloses entrerprise policies establishing security requirements for authorizing read/write requests in form of a message processing by a zone server (para 0022) in accordance a central process control having display management capabilities (para 0042) involving parameters in field devices configuration database (e.g. controllers, fiedl devices – para 0015-0016) in relevance to inter-zone communication of requests (messages) directed from zones to zones (para 00029), the administration using persisted authorization information or security requirements (Fig. 1-2); i.e. the authorization of messages dictated by securities setting and requirements of the process control system (0033, 0035), where a read or write type message processing can deny access to a user (determined by the security policies - para 0031-0032); hence security policies in place for authorizing write access by users accessing a different zone is recognized.
	Kapoor discloses a policy-based control over update and modifications to applications runitme in reference to objects stored on an enterprise service, via use of a global API to enforce the security policies (Fig. 2;) defined across the enterprise (para 0087), including modifying the application or prompting the user for further credentials (para 0084) or denying permission to run (para 0099) -- e.g. comparing security descriptors (para 0090-0092) embedded with the application source being checked by the security API(para 0050), according to which certain levels of authorization construed via requirements or constraints must be satisfied by the policy (para 0047) -- the global policy identifying conditions under which a software may be allowed to launch (claim 1, pg. 6), the descriptor-based conditions enforcing enabling the policy to update a locally stored descriptor in case of mismatch between application descriptors with the stored prescriptor (para 0096-0097).  Hence effect of dynamically modifying application behavior (see Abstract) or updating the policies as dictated by the business (para 0087) per a restrictive control by a policy-API function that dynamically updates locally stored configuration settings based on constraints dictated by the enterprise security or overall policies is recognized.
	Thus, based on regulation that accompany persisting of OLE objects, reconciling devices state and permitting a user change thereto in Sharpe via use of a editing API, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement regulation associated with authorizing a user editing or modifying of stored parameters or OLE objects in Sharpe so that validation and analysis associated with whether or not to authorize a modification or change would be based on applying on one or more operational policies – as per Nixon and Kapoor - along with the analysis or constraints fulfilling – as per Nixon message server and Kapoor policy-enforcing API -  that validate authorization of  an request, attempt to modify activation of operational functionm or parametric setting associated with configuration of field devices (as per Sharpe and Nixon); because
	implementing of regulations or rules in configuration database to support editing of the stored assets as well as runtime editng of functional state (e.g. operation controls) or parametric settings pertinent to stored or managed assets such as information held in Sharpe’s configuration database of field device in form of enterprise-dictated operational policies as set forth above via use of a policy-enforcing API would not only be able to dynamically authorize or deny user attempt to modify operational settings of assets being managed by the enterprise, apply rules before permitting modification to the assets (record parameters or persisted object for a field device operation) to be proceeded or committed, alter a runtime to conform to the policy-enforcing conditions or setting thereby to permit user to run deploy an application that operates on the state and parametric setting of the assets; but would also protect the stored configuraiton settings or security-enforcing information therein from undesirable and unvalidated accesses, perpetrate the protected state of the assets over time and across past, present and future development, deployment endeavors , achieving thereby a certain measure of SLA coupled with a level of trust perceived by the users, and consolidate the effect so as to instantly reconcile of changes across multiple records being cross-referenced by user actions or executed applications, as well as reconciling potential differences among multiple, inter-related databases whose secure protection is being spanned by requirements of the overall enterprise policy.
	As per claim 4, Sharpe does not explicitly disclose ( node of claim 3), wherein the analysis includes at least one of: 
	an integrity check of the measurement dataset, 
	an aging or maintenance prediction of the industrial field device, or 
	a performance-based charging of operation of the industrial field device.
	Nixon discloses use of cross-reference information (para 0040) for raising an alarm per effect of authorizing external controllers or users to access or send messages to FD applications in a local zone in which field devices operate, the authorization set from an inter-zone configuration databases (para 0014-0016) in terms of established security policies (para 0035) governing access authorization whereby external controller or users would be authorized access in communicating a controlling effect or preventive maintenance (para 0035) to field devices operating in a different zone; hence analysis at a security check stage using configured policies to permit or prevent communication of preventive maintenance messages or directives sent from a different zone to one or more field devices is recognized.
	Therefore, as maintenance prediction underlies a overall preventive maintenance schedule or policy, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analysis of inter-record relationship or cross-reference setting between persisted meta-information or configuration requirement and measurement data or collected process values included with other tables or records so that the analysis includes verification or authorizing access request purported for implementing preventive maintenance of industrial field devices (FD) as per Nixon’s inter-zone security setting, the analyzing for determining whether communicated messages (from a outside controller ) can be granted pass-through access for causing preventive maintenance of devices operating is a protected FD zone; because
	setting in terms of security policies or regulatory rules entails a means for putting into effect continued protection of industrial field devices and data and equipment involved therewith or for maintaining integrity of industrial processes, proprietary data or products against vulnerability attacks, whereas coupling a analytic layer with a underlying configuration database having policies setting or security rules as set forth above would provide a portal effect to intercept and check on permissibility of passed information or instructions stream received into ongoing industrial FD applications, including possibilities to filter out and/or grant passage to externally transferred communications or incoming data directed at devices which are proprietarily destined for operating in an environment governed under the security protection set with a database as set forth above.
	As per claim 5, Sharpe discloses node of claim 3, wherein the setting of the one or more operational policies (refer to rationale A in claim 1; Sharpe: transaction databases ... rules established by ... safety groups - col. 26, li. 50-58) defines a physical- technical context (refer to setting monitored for changes in claim 2; RefreshRelation, UnitRelation, Relation-units - Fig. 4A; refresh Relation object - col. 59; RelationItems, VT_ Dispatch: refresh relation ... itemId matches the argument - col. 60; relationItems - Fig. 4C; refer to cross-reference per rationale B in claim 1; alarm scanning, time-stamped messages .. indicate changes, alarms assciated with the devices, reporting - col. 8 li. 32-65) of one or more observables of the event (refer to OLE setting per Fig. 4A-4C; see expected, unexpected changes - Fig. 7, 19; changes that have been made, alarms associated with the devices, reporting - col. 8 li. 32-65) associated with the industrial field device (refer to claim 3).
	As per claim 6, Sharpe discloses (node of claim 5), wherein the analysis includes a comparison of the one or more observables (col. 32 to col. 36 li. 33; Fig. 17-19; refer to cross- referencing detection per rationale B; changes that have been made, alarms associated with the devices, reporting - col. 8 li. 32-65) against the physical-technical context (refer to claim 5).
	As per claim 13, Sharpe discloses a method, comprising:
	reading, from a distributed database, a cross reference between a configuration dataset and a measurement dataset, 
	the configuration dataset indicative of a setting of one or more operational policies of a control of an industrial field device, and the measurement dataset indicative of an event associated with the industrial field device;
	reading the configuration dataset from the distributed database;
	reading the measurement dataset from the distributed database; and
	performing an analysis of the measurement dataset depending on the configuration dataset; and modifying activation of a function of operation of the industrial field device based on the one or more operational policies and the analysis.
	( all of which being addressed in claim 3 from above)
	As per claim 14, Sharpe discloses method of claim 13, wherein the method is executed by a node including control circuity to implement the method (refer to node of claim 1).
	As per claims 15-16, refer to rejection of claims 5-6 respectively
	As per claim 17, refer to claim 7 from above.
	As per claim 22, Sharpe discloses a non-transitory computer readable storage medium storing program code (memory - col. 7 li. 8-63), loadable and executable by a processor, which when executed by the processor, configures the processor to execute the method of claim 13 (refer to claim 13 from above)
Claim 8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel), further in view of Eldrige et al, USPubN: 2006/0206866 (herein Eldrige) and Nixon et al, USPubN: 2017/0103103 (herein Nixon2)
	As per claim 8, Sharpe does not explicitly disclose (node of claim 1), wherein the cross-reference includes one or more timestamps associated with a time-variability of at least one of the measurement dataset, or the configuration dataset.
	Time variability of stored data associated with management of field devices in terms of live data or previously created record thereof is shown in Eldridge’s industrial support and configuration model infrastructure; that is, process controls or equipment entities associated with field devices (para 0008-0011) in automated industrial operations (Fig. 2-3) can be tracked or viewed via (para 0019-0020) an editing model expressing ontology tree or interaction diagram presenting hierarchized objects(Fig. 4-5) of model components connected with relationship notations (Fig. 6) having parameter/object definition representing interaction (Fig. 7-9) among objects of the industrial devices or processing units being modeled, the connectivity including genealogy relationships linking to different versions (para 0822) for use with a Revision type association, per effect of chaining indicator reflecting time variability in reference to a past version (para 0823-0825) such as time-stamps (para 0819, 0827)
	The use of timestamps as a form of embedded metadata (para 0135) to indicate a time point for a value change, creation of process control elements or a sampling endpoint is shown in Nixon2 (see para 0032, 0132)
	Moreover, Sharpe discloses possible use of timestamps as modern trigger integrated with state maintenance or tracking (of database) where time variability implementation thereof can reflect a particular chronological point of a record or state event, so that the latter can be timely tracked or possibly subjected to reconciliation by a historical database (col. 4 li. 48 to col. 5 li. 6).
	Based on use of cross-reference (as set forth per rationale B in claim 1) to inter-relate information from different DB tables, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration database and inter-relating field device process data and configuration settings based on the cross-referencing so that configuration of relational linkage between records of the database would include cross-reference structure embedding one or more timestamps as a modern trigger reflective of a time-variability effect - as set forth in Eldrige’s inter-version relationship - pertinent to time-based behavior or state at least one of the dataset such as one for measurement data or for configuration/policies setting in configuration databases by Sharpe’s FMS system; because
	integrating a form of cross-reference trigger or metadata construct within a configuration record (as set forth above) for reflecting time variability characteristic associated with a piece of information (being maintained in a given DB record or trackable across different DB records ) such as embedding a timestamp, would enable a configuration process using the database along the line of collecting inter-record relational data, to activate the cross-referencing structure and interlink time-point dependency or cross-record relationships between a formation of a given dataset and that of another dataset, so that information deduced or extended from data obtained via the cross-referencing trigger can be selectively appropriated for assembling a target configuration with observance to time variability aspects between the chosen dataset, thereby providing a configuration endeavor with certitude that data or parametric constraints selected for the configuring would comply to time-based characterisitc thereof, which in part can lead to a deployment that befit or suit with (a) the very time-specific requirements of variables and/or components involved, (b) the ongoing industrial regulations and/or (c) requirement for compliance to the most current security policies established with the environment host designated for deploying a configured process or industrial device operation.
Claim 18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel), further in view of Kapoor et al, USPubN: 2015/0163247 (herein Kapoor), Eldrige et al, USPubN: 2006/0206866 (herein Eldrige) and Nixon et al, USPubN: 2017/0103103 (herein Nixon2)
	As per claim 18, Sharpe discloses node of claim 3, wherein the cross-reference includes one or more timestamps associated with a time-variability of at least one of the measurement dataset or the configuration dataset. (refer to rationale in claim 8 from above)
Claims 9-10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel), further in view of Voell et al, USPubN: 2017/0289111 (herein Voell)
	As per claims 9-10, Sharpe does not explicitly disclose (node of claim 1), 
	(i) wherein payload data of the configuration dataset is stored in a non- distributed database, 	(ii) wherein a checksum of the payload data of the configuration dataset is stored in the distributed database, wherein a cryptographic signature of at least a part of the configuration dataset is stored in the distributed database, the cryptographic signature being associated with a public-private keying material.
	Payload of a transaction governed by a ledger network is disclosed in Voell as being stored in a private (or non-distributed) database (see Abstract; Fig. 2) for use by a corresponding party attached with the public transaction by way of private/public symmetric key management (para 0005, 0010-0014) implemented with the transaction ledger (para 0016); whereas hash or crytographic digest of the payload portion to which corresponds a private transaction is comprised as entry (para 0004) into a public database (i.e. distributed database)
	Based on the constraint that centralized data associated configuration database in Sharpe is to rendered as proprietary a format as possible, where for facilitating cross referencing between management systems, decentralized data would better off without such proprietary format (col. 3 li. 49 to col .4 li. 2) so to enable duplication of copies, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement decentralized data availability and protection of centralized data in Sharpe’s management system so that payload of a protected dataset under this centralized database (dataset of Sharpe’s configuration database) would be stored in a non-distributed database, per Voell’s private database; where a checksum of the payload data (or hash thereof) of the configuration dataset and/or a cryptographic signature (or digest) of at least a part of the configuration dataset is stored in the distributed database as per Voell’s public database, the cryptographic signature being associated with a public-private keying material as supporte by the symmetric key management in Voell’s ledger service approach; because
	proprietary information (configuration dataset per Sharpe’s FMS) should be subjected to a form of protection such as cryptographic verification using key pair mechanism as part of making the proprietary information accessible (to authenticated users) such that provision of a payload (stored in private database) as part of said protected information coupled with use of public/private key signing as set forth above would enable the (signed) digest portion of the payload or non-private part of the cryptographic verification paradigm to be made distributable (from a public database) to relevant owners or prospected users of the protected data, so that via hash/CRC reconstruction or signature matching, authenticity of said crytographic system’s participants can be verified, enabling the protected payload, only then, to be disassembled and accessible by the verified users registered - via private/public key crytographic method- with the information stored in said privately stored payload.
Claims 19-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel), further in view of Kapoor et al, USPubN: 2015/0163247 (herein Kapoor), and Voell et al, USPubN: 2017/0289111 (herein Voell)
	As per claims 19-20, refer to rationale in claims 9-10 from above.
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that in rejecting claim 1 in regard to the alleged obviousness of “operational policies” by the Office with use of Nixon, the security policies per Nixon’s adminstrative system as proffered are not “operational policies of a control of a industrial field device” (Applicant's Remarks pg. 11) as recited.  Actually, control over whether a user access or application is proper to implement changes to asset in Nixon security-based system relates to protecting a configuration database of assets such as field devices (FD); that is, entrerprise policies establishing security requirements in Nixon is for authorizing read/write requests associated with a message processing by a zone server (para 0022) as part of a central process control having display management capabilities (para 0042) involving actions over parameters in configuration database associated with the field devices (e.g. controllers, fiedl devices – para 0015-0016). Therefore, policies in place to control whether user intent to change parameters in a FD configuration database is to be authorized entails policies that control over effect of user change or request for reconfiguring stored parameters effecting a FD behavior is recognized.
	Thus, Nixon is deemed sufficient a reference to enable one skill in the art to combine with the FD configuration/asset changing operations in Sharpe system for rendering this “operational policies” limitation in question obvious.
(B)	Applicants have submitted that Sharpe does not disclose distributed database nor does Sharpe disclose writing a cross-reference between configuration set and measurment set to that database (Applicant's Remarks pg. 12).  The FMS database in Sharpe is a integration database that combines DB for data state and DB for configuration in a combined service enabling on-line users (handheld devices – Fig. 8) to manage variables and parameters on state of field devices – col. 3 li. 30-51- so to promote cross-referencing – col. 3 li.61 to col. 4 li. 64; col. 23 li. 18-23 – via use of a integration avenue that not only provides instant view of devices state to hand-held devices (online ) users but also supports effect of reconciliation typical to data handled by multiple-databases. Thus, FMS database in Sharpe is deemed a distributed database for use by online users distributed over the internet or mobile networks, which also comes with integration capability for cross-referencing records as well as reconciling their data – see Example 1, pg. 28, Example 2, pg. 30 - typical to implementation of multiple databases.  The Applicant allegation is thereby non-persuasive.
( C )	Applicants have submitted that Kuntz, as proffered by the Office, disclose cross-reference file, but does not discuss cross reference between configuration data and measurement data, nor does Kuntz teach a distributed database (Applicant's Remarks pg. 13, top).  Kuntz cross-reference inter-relates information of drivers with hosted information such as commands for configuring the devices; hence actual state of device being cross-related with configuration state is part of the cross-referencing in Kuntz.  Besides, Kuntz has been utilized to demonstrate that protocol and/or regulations surrounding configuration of target devices can include protocol of the host adapted to correlate cross-reference files from database with the state of the configuration, a teaching which support presence of policies required for setting or configuring target devices by a host, notwithstanding the fact that the concept of distributed database (see Note2 in claim 1) has been provided by Sharpe, i.e. the distributed DB not a feature to be addressed with the 103 rejection.
(D)	Applicants have submitted that Nixon does not disclose distributed database, nor does Nixon disclose writing a cross-reference between measurement data and configuration data in a distributed DB (Applicant's Remarks pg. 13, middle). Nixon discloses configuration databases from multi-zones and separate geographic situations with simultanous access by users of a given configuration from different zones (or zone DB) where user intended actions are submitted to a message processing layer that applies a enterprise level policy to enforce permission of a desired I/O request, where a message can include cross-referenced effect of data across the databases. Therefore, Nixon is deemed sufficient for one skill in the art to combine operational policies in Nixon in support for rendering the 103 rationale on basis of the regulated control in Sharpe user interface for configuring or authorizing change to field device parameters by way of the FMS infrastructure, and so, notwithstanding the fact that the concept of distributed database (see Note2 in claim 1) has been provided by Sharpe, i.e. the distributed DB not a feature to be addressed with the 103 rejection.
( E )	Applicants have submitted that Adel use of cross-reference matrix as an overlay to a metrology analytic and optimization process cannot be same as “writing” a cross-reference between measurement data and configuration data to a database( Applicant's Remarks pg. 14, top).  Adel evidences the fact that database can contain cross-referencing information, the information recorded as parameterized values of a metrology context with best expection of exposure metrics, and this evidence writing to a database cross-reference that correlates measurement values with expected configuration metrics therefor.  Adel is deemed sufficient for one skill in the art to combine writing a cross-reference set (between measurement data and configuration data) in support for rendering this limitation obvious.
(F )	Applicants have submitted that Zhou cross-reference in terms of using DB rules for inter-relating metadata types and process data cannot be same as “writing” a cross-reference between measurement data and configuration data to a database (Applicant's Remarks pg. 14, bottom).  The change states in Zhou relate to that of measured data associated with operations of field devices and the metadata types underlying the control revision are recorded with a rule DB with which the cross-referencing is being generated to correlate actual measurement state with the metadata type that can be mapped with the measurement; hence DB with record that set up cross-referencing between devices measured data with a metadata types described with the ruling discloses effect of writing as recited.  The allegation that Zhou cannot support the 103 rationale in rendering the “writing” (to a database of cross-referencing information) limitation obvious is deemed largely inconclusive.
	In all, the Applicant’s raise of a lack of prima facie case of obviousness by the Office is deemed non- persuasive in view of the rebuttal sections presented above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

August 27, 2022